UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                          5/4/2021
EMA FINANCIAL, LLC,                                       :
                                                          :
                                        Plaintiff,        :
                                                          :        17-cv-9706 (VSB)
                      -against-                           :
                                                          :             ORDER
JOEY NEW YORK INC., et al.,                               :
                                                          :
                                        Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        In light of the recent filings submitted on April 9, 2021 and April 16, 2021 in the above-

captioned case, it is hereby:

        ORDERED that a five-day bench trial will be held in this case beginning on June 14,

2021 at 10:00 a.m. The parties are directed to file any revised joint pretrial order, as well as any

motions in limine, on or before May 21, 2021. Any oppositions to motions in limine are due on

June 7, 2021.

        IT IS FURTHER ORDERED that default judgment will be entered as to liability against

the corporate Defendants—Joey New York, Inc., Rar Beauty, LLC, Labb, Inc., and Reflex

Productions, Inc. if an attorney does not file a notice of appearance on or before May 7, 2021. It

has been months since I granted Defendants’ counsel’s motion to withdraw as counsel, and still

no one has entered a notice of appearance to represent them despite my repeated warnings that

the corporate Defendants cannot go unrepresented. Now, nearly a month has gone by since our

last conference in this case, and no attorney has filed a notice of appearance to represent either

Richard Chancis or the corporate defendants. See (Doc. 134.)
        IT IS FURTHER ORDERED that Defendant Richard Chancis may represent himself pro

se in this litigation. He is permitted to seek and retain counsel, but I will not further delay

proceedings in this case for him to do so.

        IT IS FURTHER ORDERED that the requests of Defendants Joey Chancis and Richard

Roer to subpoena witnesses and/or reopen discovery are DENIED. The disagreement between

Defendants Joey Chancis and Richard Roer, see (Doc. 131), and Plaintiff, see (Doc. 139), is over

whether Plaintiff qualifies as a “dealer” or “trader” under federal securities law. This is

primarily a legal question and one that, as both parties acknowledge, there is a fair amount of

case law discussing. I do not believe that Defendants have made the extraordinary showing

necessary to justify their request, given that they were adequately represented by counsel up until

the eve of trial.

SO ORDERED.

Dated: May 4, 2021
       New York, New York

                                                       ______________________
                                                       Vernon S. Broderick
                                                       United States District Judge
